Citation Nr: 1147224	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant is entitled to an apportionment of the Veteran's VA compensation benefits for the period prior to May [redacted], 2010.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1968.  The appellant in the present appeal was the Veteran's spouse at the time of the claim on appeal; they were legally divorced in May 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a August 2008 decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to an apportionment of the Veteran's VA compensation benefits for the period prior to May [redacted], 2010.  The record presently reflects that the appellant is the Veteran's ex-wife.  She was legally married to the Veteran at the time she filed her claim for apportionment in May 2008.  The Veteran's claims file reflects that prior to June 1, 2010 he was service connected for several disabilities, which together warrant a combined disability rating of 70 percent.  See 38 C.F.R. § 4 .25 (2011).

Under 38 U.S.C.A. § 5307 (West 2002 & Supp. 2011), if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary. VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid to the veteran's spouse if they are not residing together and for the veteran's child if the child is not in the veteran's custody, and the veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2011).  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.
Applicable law recognizes that a claim for an apportionment of a veteran's benefits is a "contested claim."  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  Under 38 C.F.R. § 19.100 (2011), all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 

Under 38 C.F.R. § 19.102 (2011), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.

The Board's review of the record reflects that there has been inadequate compliance on the part of the RO with the applicable contested claims procedures.  In the present case, it does not appear that the Veteran was provided a copy of the Statement of the Case, a copy of the appellant's substantive appeal information, or a copy of the May 2011 Supplemental Statement of the Case.  Additionally, neither party has been able to review the information that has been provided which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 C.F.R. § 19.102.

Therefore, to ensure that the Veteran's right to due process has been protected and to avoid any prejudice against his interests in the outcome of the present appeal, the Board concludes that this case must be remanded to ensure VA's adherence to the contested claims procedures.

The Board also finds that the RO failed to provide adequate reasons and bases for their determination against the appellant.  Here, the Board notes that in a June 2008 statement the reported she had not lived in the home shared by the Veteran and their two children for several years.  She stated that she would stay with her sister or in her mother's home, but would return to the Veteran's home to clean and cook and care for their children.  She reported that the Veteran paid numerous bills including "the house payment, phone, lights and Direct TV."  In the August 2008 denial, the RO found the appellant was not entitled to an apportionment of his benefits because she resided in the same house.  The notice of this denial, however, was mailed to two different addresses.  Additionally, their May 2010 divorce decree reports the couple separated in 2004, and in several statements the appellant alleges that she has not lived with the Veteran for years including her 2008 claim, where she reported separation for five years.  The fact that the appellant periodically visited the Veteran's home to assist their children is not evidence that she "resided" in that home.

In the November 2008 statement of the case, the RO noted that the Veteran had provided a change of address which showed that the couple were no longer residing together, but found that appellant was not entitled to an apportionment of the Veteran's benefits because the Veteran "pays the appellant's house payment and all her utilities, and the school child resides with the Veteran...it would create a financial hardship on the Veteran to apportion his benefits."  The Board is unsure where or how the RO found evidence that the Veteran was paying for the appellant's house payment and utilities, as this does not appear to be what she informed the RO of in her June 2008 statement.  Additionally, while the school child continued to reside with the Veteran, the Veteran continued to be provided VA compensation benefits payment for two dependents (his son and the appellant).

Lastly, in the May 2011 supplemental statement of the case, the RO continued to deny entitlement to an apportionment of the Veteran's compensation benefits from June 1, 2008 to June 1, 2010 because the appellant reported in a June 2008 VA Form 21-0788 that she was receiving $210 per month from the Veteran.  The Board is unable to find this information in the June 2008 VA Form, and the statement attached to the form clearly stated that the appellant was not receiving "a penny" from the Veteran's disability benefits.  The Board notes that the appellant was removed from the Veteran's benefits awards as a dependent on June 1, 2010.  This is consistent with the law given their divorce effective May [redacted], 2010.  38 C.F.R. § 3.31 (2011).

On remand, the RO should seek clarification from the appellant and Veteran as to any financial support the Veteran may have been providing the appellant between May 2008 and June 2010.  Both parties signed the May 2010 divorce decree stating they had not cohabitated since December 2004.  Subsequently, the RO must provide a new supplemental statement of the case based upon the evidence in the claims file and any newly received information which provides complete reasons and bases for any decision reached.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims file and ensure that all contested claims procedures have been followed.  This should include providing the Veteran with copies of the November 2008 statement of the case, the content of the appellant's substantive appeal, and the May 2011 supplemental statement of the case.  The Veteran should be afforded the opportunity to respond thereto.

2.  The RO/AMC should seek clarification from the appellant and Veteran as to any financial support the Veteran may have been providing the appellant between May 2008 and June 2010.  

3.  After the development requested above has been completed, as well as any other development which is deemed appropriate, the RO/AMC should again review the record.  If the claim for apportionment of VA compensation benefits sought on appeal remains denied, the appellant and the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


